 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALAN M. BARTLETT,                                No. 2:19-cv-00330 MCE AC
12                       Plaintiffs,
13           v.                                        ORDER
14    STATE BAR OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On May 3, 3021, plaintiff filed a Motion to

19   Withdraw Consent to withhold inmate trust account deposits. ECF No. 45. Plaintiff’s case was

20   closed on April 26, 2019. ECF No. 7. Similar motions from plaintiff have previously been

21   denied. See ECF No. 13. Plaintiff is advised that documents filed since the closing date will be

22   disregarded and no orders will issue in response to future filings. Plaintiff’s motion at ECF No.

23   46 will not be considered.

24   DATED: May 6, 2021

25

26

27

28
